DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 15/045300, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  Regarding claims 2 and 3, the mere absence of a positive recitation is not basis for an exclusion, see MPEP 2173.05(i). The Examiner acknowledges that the parent disclosure, and instant disclosure, is directed to a cannula and “secure placement of the cannula to the columella” during surgery (e.g. instant para [0012]). However, the parent disclosure does not indicate that the nasal cannula is not (or cannot) also be held in position during a medical procedure by either 1) draping the draping the delivery and/or collection tube over an ear of the patient or 2) joining the delivery tube and collection tube under the patient’s chin, as currently excluded by the negative limitations in instant claims 2 and 3. Indeed, the cannula disclosed by the parent (and instant specification) is fully capable of being both held by the columella and draped as claimed, since the delivery and/or collection tubes are flexible and thus can be placed over an ear after the cannula is pinched on the columella and there is nothing that would preclude this (and indeed, it would have been obvious to an artisan before the effective filing date of the claimed invention to drape the tubes over an ear after pinching the cannula on the columella, in order to get the tubes out of the way and/or to avoid facial irritation), and the cannula disclosed by the parent (and instant specification) is also fully capable of being held by the columella at the same time as the delivery and collection tubes are joined and held under the chin as claimed, e.g. the tubes can be held together by a .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 6, 7 and 10 of U.S. Patent No. 10,220,174 in view of Niklewski (US 2009/0283097 A1; hereinafter “Niklewski”). The patented claims recite narrower structure than instantly claimed, such that the instantly structure is fully anticipated method of using the device during a medical procedure being performed on a side of the patient’s head, where the tubes extend away from the side on which the medical procedure is being performed so that they do not obstruct the side on which the medical procedure is being performed. However, this would have been an obvious (to an artisan before the effective filing date of the claimed invention) use of the patented device, as taught by Niklewski (para [0007]), in order to use the patented cannula in a common medical setting where it would predictably aid in performing a medical procedure on one side of the face/head by leaving the other side of the patient’s face completely exposed and thus easily accessible for treatment (Niklewski para [0007]), while not requiring any additional securement means/arrangements for simplicity and/or cost effectiveness.
Claims 7-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10,220,174. Although the claims at issue are not identical, they are not patentably distinct from each other because patented claims 1-4 are narrower than instant claims 7-10 and patented claims 6-11 are narrower than instant claims 12-18 and thus the patented claims fully anticipate the instant claims, and it would have been obvious to an artisan before the effective filing date of the claimed invention that the hinge of the patented claims is formed in a wall of the nasal prongs per instant claims 11 and 19, since the wall of a nasal prong is the most prominent structure of a nasal prong and clearly the best suited location out of the finite locations on a prong for the patented hinge to perform the patented “easing” .

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: the specification does not include the language of or a discussion of the negative limitations in instant claims 2 and 3.

Claim Objections
Claims 1, 5, 12 and 13 are objected to because of the following informalities:  
Claim 1, line 3 should have some punctuation at the end thereof (e.g. a semi-colon, like line 5)
Claim 5, line 2 should read “comfort pads”
Claim 5, line 3, it would make it more clear that the patient is not being positively recited if the claim were to read “configured to contact
Claim 12, line 2, it would make it more clear that the patient is not being positively recited if the claim were to read “tube are configured to extend”
Claim 12, line 3 appears intended to read “so as to 
Claim 13, line 21, it would make it more clear that the patient is not being positively recited if the claim were to read “tube are configured to
Regarding the dependency of claims 15 and 16 (understood to be directed to the embodiment of Figs. 7-13) on claim 13, in order to allow claim 13 to read more clearly as a generic claim, it would be more clear if claim 13, lines 5-6 were amended to recite “a . 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6, 9 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 (and thus its dependent claims 2-6) recites the limitation "the surgical procedure" in lines 13-14.  There is insufficient antecedent basis for this limitation in the claim. As best understood, for purposes of examination, it will be considered to read “the medical procedure”.

Claim 17 recites the limitation "their respective said channels" in line 2 (referencing the manifold and nasal prongs).  There is insufficient antecedent basis for this limitation in the claim. Claim 13, from which claim 17 depends, only recites the manifold having a first delivery channel and a first collection channel, not the nasal prongs, and there are no other channels recited. Therefore, the manifold and nasal prongs having “respective channels” does not have antecedent basis in claim 17, because the nasal prongs are not said to have any channels. As best understood, for purposes of examination, claim 17 will be considered to read “with 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Evans et al. (WO 2015/156690 A1; hereinafter “Evans”) in view of Niklewski (US 2009/0283097 A1; hereinafter “Niklewski”) and De Voss (US 2002/0046755 A1; hereinafter “De Voss”).
Regarding claim 1, Evans discloses a method (Fig. 1I; paras [0014-16]) comprising: 
delivering oxygen ([g]as delivered…oxygen, para [0002]) to a patient's nose while collecting exhaled gases (drawing…an exhaled gas, para [0008]) from the patient's nose ([g]ases…drawn out of the nasal airway of the patient, para [0060]) using a nasal cannula (nasal cannula 132) (para [0060]), the nasal cannula comprising: 
a pair of nasal prongs (comprised by pronged section 134) including (a) a delivery nasal prong (e.g. first nasal prong 134A) (Note: since both prongs deliver and collect, either prong can be assigned as a delivery or collection prong) inserted into and delivering oxygen to one of the patient's nostrils (para [0060] in view of para [0002] and Figs. 1A&1M) through a first orifice (the left opening at the top of prong 134A in Fig. 1I) and (b) a collection nasal prong (e.g. second nasal prong 134B) inserted into and collecting exhaled gases from the other nostril nostrils (para [0060] in view of para [0002] and Fig. 1A&1M) through a second orifice (the left opening at the top of prong 134B in Fig. 1I); and 
a manifold (manifold 136) connected to the nasal prongs (Fig. 1I), the manifold including a delivery channel (passageway 126) in fluid communication with the delivery nasal prong and a collection channel (passageway 130) in fluid communication with the collection nasal prong, the delivery channel and collection channel extending in parallel towards a side of the patient's head (Fig. 1I, wherein, when worn, the passageways 126, 130 would extend to the left side of a wearer’s face) in such a way that a delivery tube and a collection tube connected to the manifold (see e.g. Fig. 1A; the tubes extending away from the user interface and connecting to the air handling device(s)) do not obstruct the opposite side of the patient's head (Fig. 1I, wherein, when worn, tubes connected to passageways 126, 130 would not obstruct the right side of a wearer’s face because the tube connections to .  
Evans does not explicitly disclose using the cannula during a medical procedure being performed on a side of the patient's head during the surgical procedure, such the delivery and connection tubes do not obstruct the side of the head on which the medical procedure is being performed. However, Niklewski teaches that this was a well know use for nasal cannulas before the effective filing date of the claimed invention (Fig. 1; para [0007]). Therefore, it would have been obvious to an artisan before the effective filing date of the claimed invention to modify the method of Evans to include using the cannula during a medical procedure being performed on a side of the patient's head during the surgical procedure, such the delivery and connection tubes do not obstruct the side of the head on which the medical procedure is being performed as taught by Niklewski, in order to use the cannula in a common medical setting where it would predictably aid in performing a medical procedure on one side of the face/head by leaving the other side of the patient’s face completely exposed and thus easily accessible for treatment (Niklewski para [0007]).ow

Evans is silent regarding wherein the pair of nasal prongs is composed of a resilient material that allows the pair of nasal prongs to be spread apart and inserted into the nostrils and to move back together grasping the patient's columella to hold the nasal cannula in place. However, it was well known in the nasal cannula art before the effective filing date of the claimed invention to provide nasal cannula prongs with resilient material that allows the ability to perform as claimed, as demonstrated by De Voss (Figs. 4-5b; abstract, paras [0021], [0053], 
Regarding claim 2, Evans in view of Niklewski and De Voss discloses the method of claim 1, wherein Evan further discloses/teaches wherein the nasal cannula is not held in position during the medical procedure by draping the delivery tube and/or the collection tube over an ear of the patient (Evans e.g. Fig. 1A, where neither the delivery nor collection tube is draped over an ear; and wherein, as discussed above, the grasping by the nasal prongs functions to hold the cannula in place such that draping would not be necessary because a holding function is already present).  
Regarding claim 3, Evans in view of Niklewski and De Voss discloses the method of claim 1, wherein Evan further discloses/teaches wherein the nasal cannula is not held in position during the medical procedure by joining the delivery tube and collection tube under the patient's chin (Evans e.g. Fig. 1A, where the delivery and collection tube are not joined under the chin, and wherein, as .  
Regarding claim 5, Evans in view of Niklewski and De Voss discloses the method of claim 1, but Evans is silent regarding wherein each nasal prong includes a comfort pad respectively adjacent the first orifice and second orifice, the comfort pad contacting the columella when the nasal prongs grasp the columella.  However, De Voss demonstrates that it was well known in the nasal cannula art before the effective filing date of the claimed invention to include comfort pads (38) on nasal cannula prongs respectively adjacent the first orifice and second orifice (De Voss Figs. 5b-6c; para [0057]), the comfort pads contacting the columella when the nasal prongs grasp the columella (i.e. in the same way as they would grasp the septum, see De Voss para [0057]), such that it would have been obvious to an artisan before the effective filing date of the claimed invention to include such pads in modified Evans, in order to provide a comfortable as well as secure “grip” (De Voss, para [0057]).
Regarding claim 6, Evans in view of Niklewski and De Voss discloses the method of claim 1, wherein Evans as modified by De Voss further teaches wherein the nasal prongs and manifold are composed of the same single piece of resilient material (Evans Fig. 1I is shown as a single piece, see also De Voss Figs. 1, 2, 4 and 8, which are shown as single pieces, and also De Voss para [0033]; such that it would have been obvious to an artisan before the effective filing date of the claimed invention to form the manifold from the same resilient material as taught above for the prongs and .

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Evans in view of De Voss and Niklewski as applied to claim 1 above, and further in view of Howard (US 2008/0167676 A1; hereinafter “Howard”).
Regarding claim 4, Evans in view of Niklewski and De Voss discloses the method of claim 1, wherein Evans and De Voss further teach/suggest that the manifold is made from the same resilient material as the prongs (see claim 6 discussion, above), but Evans in view of Niklewski and De Voss is silent regarding wherein the nasal cannula includes a hinge that allows easier resilient spreading of the pair of nasal prongs apart yet still have sufficient resiliency when released to grasp the columella with sufficient force to prevent the nasal prongs from releasing the columella during surgery.  However, Howard teaches that it was known in the nasal appliance art before the effective filing date of the claimed invention to include in a device with resilient nasal prongs (gripping arms 13, 14) (paras [0010] and [0013]) a hinge (living hinge 17) that allows easier resilient spreading of the pair of nasal prongs apart yet still have sufficient resiliency when released to grasp the columella with sufficient force to prevent the nasal prongs from releasing the columella (paras [0038-39]). Therefore, it would have been obvious to an artisan before the effective filing date of the claimed invention to modify the manifold of modified .

Claims 7-9 and 12-17 are rejected under 35 U.S.C. 103 as being unpatentable over Evans in view of De Voss and Howard.
Regarding claim 7, Evans discloses a nasal cannula (nasal cannula 132) (Fig. 1I; para [0060]) comprising: 
a delivery channel (passageway 126) in fluid communication with a delivery tube (see e.g. Fig. 1A; the tube extending away from the user interface and connecting to the upper air handling device) for delivering a gas to be inhaled from a patient's nose (Fig. 1I in view of Fig. 1A; paras [0008] and [0060]);
a collection channel (passageway 130) in fluid communication with a collection tube (see e.g. Fig. 1A; the tube extending away from the user interface and connecting to the lower air handling device) for collecting gas exhaled from the patient's nose (Fig. 1I in view of Fig. 1A; paras [0008] and [0060]); 
a pair of nasal prongs (comprised by pronged section 134) including a delivery nasal prong (e.g. first nasal prong 134A) (Note: since both prongs deliver and collect, either prong can be assigned as a delivery or collection prong) in fluid communication with the delivery channel (Fig. 1I) and a collection nasal prong in fluid communication with the collection channel (Fig. 1I); 
and the delivery channel and collection channel being curvilinear (Fig. 1I; wherein each passageway has a curved wall that angles upward) at approximately ninety degrees (the single side may be roughly perpendicular to the nasal prongs, para [0062]) such that the delivery tube and collection tube extend approximately ninety degrees relative to the nasal prongs (Fig. 1I; para [0062]).  
Evans is silent regarding wherein the pair of nasal prongs having an arcuate configuration facing one another to define a space between respective ends thereof; the pair of nasal prongs being composed of a resilient material having sufficient memory that allows the nasal prongs to be resiliently spread apart to increase the space allowing the ends to be inserted into the respective nares of the patient's nose and when released, move the ends to grasp a columella of the patient's nose, wherein a hinge allows easier resilient spreading of the nasal prongs apart so they can be more easily spread apart for insertion into the patient's nose and yet still have sufficient resiliency when released to grasp the columella with sufficient force to prevent the nasal prongs from accidentally releasing the columella during surgery. However, De Voss demonstrates that it was well known in the nasal cannula art before the effective filing date of the claimed invention to provide nasal cannula prongs having an arcuate configuration facing one another to define a space between respective ends thereof (Figs. 5a-b OR 8) with resilient material that allows the ability to perform as claimed (Figs. 4-5b, 8; abstract, paras [0021], [0053], [0055-57] and [0068]), Evans and De Voss further a hinge (living hinge 17) that allows easier resilient spreading of the pair of nasal prongs apart for insertion into the patient's nose yet still have sufficient resiliency when released to grasp the columella with sufficient force to prevent the nasal prongs from accidentally releasing the columella (paras [0038-39]) during surgery (nothing would prevent using the nasal device during surgery). Therefore, it would have been obvious to an artisan before the effective filing date of the claimed invention to modify the prongs and manifold of Evans to include wherein the pair of nasal prongs have an arcuate configuration facing one another to define a space between respective ends thereof; the pair of nasal prongs are composed of a resilient material having sufficient memory that allows the nasal prongs to be resiliently spread apart to increase the space allowing the ends to be inserted into the respective nares of the patient's nose and when released, move the ends to grasp a columella of the patient's nose as taught by De Voss (particularly since Evans discloses no other means of holding the cannula in place on the wearer), and to include a hinge allows easier resilient spreading of the nasal prongs apart so they can be more easily spread apart for insertion into the patient's nose and yet still have sufficient resiliency when released to grasp the columella with sufficient force to prevent the nasal prongs from accidentally releasing the columella during surgery as taught by Howard, in order provide prongs that are shaped to be comfortably inserted into the nostrils and to predictably allow the cannula 
Regarding claim 8, Evans in view of De Voss and Howard teaches the nasal cannula of claim 7, but Evans is silent regarding comfort pads on facing surfaces of the ends. However, De Voss demonstrates that it was well known in the nasal cannula art before the effective filing date of the claimed invention to include comfort pads (38) on facing surfaces of the ends of nasal prongs (De Voss Figs. 5b-6c; para [0057]), such that it would have been obvious to an artisan before the effective filing date of the claimed invention to include such pads in modified Evans, in order to provide a comfortable as well as secure “grip” (De Voss, para [0057]).
Regarding claim 9, Evans in view of De Voss and Howard teaches the nasal cannula of claim 7, Evans further discloses wherein the delivery channel and collection channel are within a manifold (manifold 136) (Fig. 1I) and further discloses/suggest the manifold and nasal prongs are one-piece with said channels (Evans Fig. 1I is shown as a single piece), but Evan is silent regarding the manifold and nasal prongs being injection molded with said channels. However, De Voss teaches that injection molding was a well-known process in the cannula forming art before the effective filing date of the claimed invention (para [0033]), such that it would have been obvious to an artisan before the effective filing date of the claimed invention for the manifold, prongs and channels of Evans in view of De Voss and Howard to be one-.
Regarding claim 12, Evans in view of De Voss and Howard teaches the e nasal cannula of claim 7, wherein Evans further discloses wherein the collection tube and delivery tube are configured to extend over only one cheek of a patient when the nasal prongs are worn by the patient so as to provide not obstruct a side of the patient's head on which a surgical procedure is being performed (Evans Fig. 1I in view of Fig. 1A and para [0062], wherein the tubes entering from only one side of the cannula manifold renders the tubes fully capable of providing this functionality when the cannula is used in a surgical setting (see e.g. the discussion above regarding claim 1) such that the tubes of Evans are configured as claimed).  
Regarding claim 13, Evans discloses a nasal cannula (nasal cannula 132) (Fig. 1I; para [0060]) comprising: 
a manifold (manifold 136) having a first delivery channel (passageway 126) in fluid communication with a delivery tube (see e.g. Fig. 1A; the tube extending away from the user interface and connecting to the upper air handling device) and a first collection channel (passageway 130) in fluid communication with a collection tube (see e.g. Fig. 1A; the tube extending away from the user interface and connecting to the lower air handling device); 
a pair of nasal prongs (comprised by pronged section 134) including a delivery nasal prong (e.g. first nasal prong 134A) (Note: since both prongs deliver and collect, either prong can be assigned as a delivery or collection prong) in fluid communication with the delivery channel (Fig. 1I) and a collection nasal prong (e.g. second nasal prong 134B) in fluid communication with the collection channel (Fig. 1I); 
the first delivery channel and first collection channel extending parallel to each other (Fig. 1I) and bending at approximately ninety degrees (the single side may be roughly perpendicular to the nasal prongs, para [0062]) such that the delivery tube and collection tube are configured to extend over a single cheek of the patient when the nasal prongs are being worn (Evans Fig. 1I in view of Fig. 1A and para [0062], wherein the tubes entering from only one side of the cannula manifold renders the tubes fully capable of providing this functionality when the cannula is worn (see e.g. the discussion above regarding claim 1) such that the tubes of Evans are configured as claimed).  
Evans is silent regarding the pair of nasal prongs having an arcuate configuration facing one another to define a space between respective ends thereof; the pair of nasal prongs being composed of a resilient material having sufficient memory that allows the nasal prongs to be resiliently spread apart to increase the space allowing the ends to be inserted into the respective nares of the patient's nose and when released, move the ends to grasp a columella of the patient's nose, wherein a hinge allows easier resilient spreading of the nasal prongs apart so they can be more easily spread apart for insertion into the patient's nose and yet still have sufficient resiliency when released to grasp the columella with sufficient force to prevent the nasal prongs from accidentally releasing the columella during surgery. However, De Voss demonstrates that it was well known in the nasal cannula art before the effective filing date of the claimed invention to provide nasal cannula prongs having an arcuate configuration facing one another to define a space between respective ends thereof (Figs. 5a-b OR 8) with resilient material that allows the ability to perform as claimed (Figs. 4-5b, 8; abstract, paras [0021], [0053], [0055-57] and [0068]), Evans and De Voss further teach/suggest that the manifold is made from the same (resilient) material as the prongs (see claim 6 discussion, above), and Howard teaches that it was known in the nasal appliance art before the effective filing date of the claimed invention to include in a device with resilient nasal prongs (gripping arms 13, 14) (paras [0010] and [0013]) a hinge (living hinge 17) that allows easier resilient spreading of the pair of nasal prongs apart for insertion into the patient's nose yet still have sufficient resiliency when released to grasp the columella with sufficient force to prevent the nasal prongs from accidentally releasing the columella (paras [0038-39]) during surgery (nothing would prevent using the nasal device during surgery). Therefore, it would have been obvious to an artisan before the effective filing date of the claimed invention to modify the prongs and manifold of Evans to include wherein the pair of nasal prongs have an arcuate configuration facing one another to define a space between respective ends thereof; the pair of nasal prongs are composed of a resilient material having sufficient memory that allows the nasal prongs to be resiliently spread apart to increase the space allowing the ends to be inserted into the respective nares of the patient's 
Regarding claim 14, Evans in view of De Voss and Howard teaches the nasal cannula of claim 13, but Evans silent regarding including comfort pads affixed on facing surfaces of the ends.  However, De Voss demonstrates that it was well known in the nasal cannula art before the effective filing date of the claimed invention to include comfort pads (38) affixed on facing surfaces of the ends of nasal prongs (De Voss Figs. 5b-6c; para [0057]), such that it would have been obvious to an artisan before the effective filing date of the claimed invention to include such pads in modified Evans, in order to provide a comfortable as well as secure “grip” (De Voss, para [0057]).
Regarding claim 15, Evans in view of De Voss and Howard teaches the nasal cannula of claim 13, wherein Evans Fig. 1I in view of Evans Fig. 1H (wherein it would a second collection channel, wherein the first and second collection channels are fluidly connected together by a bypass channel extending transversely through the manifold such that when the collection tube is directly connected to the first collection channel, the collection tube is indirectly connected via said bypass channel to said second collection channel (see modified Fig. 1I below).  

    PNG
    media_image1.png
    348
    452
    media_image1.png
    Greyscale

Regarding claim 16, Evans in view of De Voss and Howard teaches the nasal cannula of claim 13, wherein the nasal prongs each have an internal delivery channel (the channel with the up arrow in Fig. 1I, which is positioned on the inside of the prongs/positioned toward the space between the prongs) and an external collection channel (the channel with the down arrow in Fig. 1I) formed on an exterior of said nasal prongs (the down arrow channels are on the outside of the prongs/positioned away from the space between the prongs).  
Regarding claim 17, Evans in view of De Voss and Howard teaches the nasal cannula of claim 13, Evans further discloses/suggests wherein the manifold and nasal prongs are one-piece with said channels (Evans Fig. 1I is shown as a single piece), but Evan is silent regarding the manifold and nasal prongs being injection molded with said channels. However, De Voss teaches that injection molding was a well-known process in the cannula forming art before the effective filing date of the claimed invention (para [0033]), such that it would have been obvious to an artisan before the effective filing date of the claimed invention for the manifold, prongs and channels of Evans in view of De Voss and Howard to be one-piece injection molded as suggested/taught by Evans and De Voss, in order to provide a cannula which cannot be taken apart or misadjusted (De Voss para [0056]) and/or to provide an easily manufactured piece (de Voss para [0033]) and/or to provide a cannula that reduces the number of joints between materials/elements that could otherwise collect/harbor debris/secretions).

Claims 10 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Evans in view of De Voss as applied to, as best understood, claims 9 and 13 above, and further in view of Scampoli (WO 2015/121815 A1; hereinafter “Scampoli”).
Regarding claims 10 and 18, Evans in view of De Voss and Howard teaches the nasal cannula of, as best understood, claims 9 and 13, but Evans in view of De Voss and Howard is silent regarding wherein the delivery tube and collection tube are solvent-welded into annular seats formed in said manifold.  However, it was known in the nasal cannula art before the effective filing date of the claimed invention to solvent-weld transport tubing into annular seats of cannula manifolds, as demonstrated by Scampoli (Fig. 1; para [0049]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the cannula of Evans in view of De Voss and Howard to include wherein said delivery and collection tubes are solvent-welded into annular seats formed in said manifold as taught by Scampoli, in order to securely fix standard tubing in the manifold to prevent inadvertent disconnection thereof.

Allowable Subject Matter
Claims 11 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and a terminal disclaimer filed to obviate the double patenting rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Additional references teaching a central hinge between nasal prongs: Doshi et al. (US 8,240,309 B2; e.g. Fig. 7); Dickerman et al. (US 5,113,857; Fig. 1A); De Voss Fig. 7. See also Doshi Fig. 8A or 12C regarding bendable adjustable joints on cannula prong walls.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Yao can be reached on 571-272-1224.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KATHRYN E DITMER/           Primary Examiner, Art Unit 3785